293 F.2d 272
Bennerd James CRAIG, Appellant,v.UNITED STATES of America, Appellee.
No. 6779.
United States Court of Appeals Tenth Circuit.
August 9, 1961.
Rehearing Denied September 2, 1961.

Richard H. Bate, Denver, Colo. (Bennerd James Craig filed a brief pro se), for appellant.
Jack R. Parr, Asst. U. S. Atty., Oklahoma City, Okl. (B. Andrew Potter, U. S. Atty., Oklahoma City, Okl., with him on the brief), for appellee.
Before PICKETT, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying the petitioner's application for a writ of habeas corpus which the trial court treated as a proceeding to vacate a judgment and sentence under Title 28 U.S. C.A. § 2255. The appellant was charged in a 3-count indictment with violations of the federal statutes relating to narcotic drugs. Upon a plea of guilty, he was sentenced to serve consecutive sentences on two counts, although the violations of the different statutory provisions resulted from the same acts. He contends that, under these circumstances, there could be a valid sentence on only one count.


2
The case of Gore v. United States, 357 U.S. 386, 78 S. Ct. 1280, 2 L. Ed. 2d 1405, controls the question here, and we have on two previous occasions followed the Gore decision. Smith v. United States, 10 Cir., 273 F.2d 462, certiorari denied 363 U.S. 846, 80 S. Ct. 1619, 4 L. Ed. 2d 1729; Richardson v. United States, 10 Cir., 285 F.2d 751, certiorari denied 365 U.S. 854, 81 S. Ct. 821, 5 L. Ed. 2d 818. See also Harris v. United States, 359 U.S. 19, 79 S. Ct. 560, 3 L. Ed. 2d 597.


3
Affirmed.